Exhibit 10.91

PURCHASING AGREEMENT

THIS PURCHASING AGREEMENT (this “Agreement”) is made and entered into as of this
16th day of January, 2007 to be effective as of October 1st , 2006 (the
“Effective Date”) by and between Nevada Radiation Enterprises, LLC, a Nevada
limited liability company (“Owner”) and Devoto Construction of Southwest
Florida, Inc. (“Devoto”).

RECITALS:

A. Owner is the owner of all that certain real property located in the City of
Las Vegas, Clark County (“County”), State of Nevada, having a street address of
Fort Apache/Patrick Lane, Las Vegas, Nevada (the “Property”).

B. Devoto is a wholly owned subsidiary of Radiation Therapy Services, Inc., a
Florida corporation (“RTSI”), a developer and operator of radiation therapy
centers. Devoto has well-established relationships with vendors of various
equipment and other goods necessary and used in the operation of radiation
therapy centers.

C. Owner is developing the Property as a radiation therapy center meeting the
standards and requirements of RTSI for a radiation therapy center under its 21st
Century Oncology flagship brand (the “Project”).

D. Owner wishes to appoint Devoto as its purchasing agent for the purposes of
arranging the purchase of any and all equipment necessary for the operation of
the Project as herein provided.

NOW THEREFORE, in consideration of the foregoing and for other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

SECTION 1

PURCHASING AGENT

1.1 Purchasing. Owner does hereby employ Devoto as its sole and exclusive
purchasing agent for the specialty items necessary to equip a radiation therapy
center, which specialty items anticipated to be purchased in connection with the
Project is more particularly described in the schedule attached as Exhibit “A”
attached hereto and made a part hereof. Such specialty items shall be purchased
for Owner by Devoto upon a schedule to be determined by Owner and Devoto. Owner
shall pay the actual cost of such specialty items as negotiated by Devoto and
shall further pay to Devoto a transaction fee on each item of specialty items so
purchased by Devoto of 20% of the actual cost of same. Additionally, Owner shall
pay all sales and use taxes imposed on any such specialty items in connection
with the original purchase thereof, as well as all shipping and handling charges
for such specialty items. Such specialty items shall be deemed to be sold
directly to Owner, and Devoto shall not be deemed an owner thereof. Devoto’s
compensation is



--------------------------------------------------------------------------------

for consulting services rendered in connection with the selection of such
specialty items, arranging the purchase of same from vendors with whom Devoto
has established relationships, delivery of such specialty items and overseeing
the installation of same. Devoto’s fees for such services shall be invoiced to
Owner upon the ordering of any such specialty items on Owner’s behalf pursuant
to the terms hereof and shall be payable by Owner to Devoto within thirty
(30) days of the date of each such invoice. Invoices not paid within such thirty
(30) day time period shall bear interest at the lesser of 18% or the maximum
contract rate of interest allowed by law.

1.2 No Representation or Warranty by Devoto. DEVOTO MAKES NO WARRANTY OR
REPRESENTATION RELATIVE TO SUCH SPECIALTY ITEMS PURCHASED BY OWNER PURSUANT TO
THE TERMS HEREOF AND DEVOTO DOES HEREBY DISCLAIM ALL REPRESENTATIONS AND
WARRANTIES OF ANY KIND, INCLUDING WITHOUT LIMITATION ANY IMPLIED WARRANTY OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE. Owner shall look solely to
the manufacturer or vendor of such specialty items as to any warranties
associated therewith and Devoto shall have no liability for the condition or
fitness for any of the specialty items purchased by Owner pursuant to the terms
hereof. Devoto shall not be deemed to be vendor of such specialty items for any
purpose. Additionally, Devoto shall not be responsible or liable for the
unavailability of any such specialty items or the failure of any manufacturer or
vendor to timely deliver any such specialty items. All risks of such specialty
items shall be borne by Owner solely.

1.3 Indemnity. Owner recognizes and agrees that it is solely responsible for
payment of the purchase price of each piece of specialty item hereunder, as well
as the cost of any sales or use taxes imposed thereon in connection with the
original purchase thereof, the cost of shipping and handling such specialty
items. Owner agrees to and does hereby indemnify, defend and hold Devoto
harmless of, from and against any and all such claims.

SECTION 2

GENERAL PROVISIONS

2.1 Binding Effect. Subject to any provision hereof restricting assignment, this
Agreement shall be binding upon and inure to the benefit of the executing
parties and their respective successors and assigns.

2.2 Costs and Attorneys’ Fees. If any party to this Agreement brings or
commences any legal action or proceeding to enforce any of the terms of this
Agreement (or for damages by reason of an alleged breach of this Agreement), the
prevailing party in such action shall be entitled to recovery of all costs and
expenses of litigation, including reasonable attorneys’ fees and costs, as part
of its judgment. The prevailing party shall also be entitled to recovery of all
costs and expenses, including reasonable attorneys’ fees, in enforcing any
judgment awarded to it.

2.3 Relationship of Parties. Nothing contained in this Agreement shall be deemed
or construed, either by the parties hereto or by any third party, to create any
partnership, joint venture or other association between Owner and Devoto.

 

2



--------------------------------------------------------------------------------

2.4 Notices. All notices, including deliveries of documentation (i.e., plans and
contracts) for review and approval herein shall be sent by either personal
delivery, a reputable overnight courier which keeps receipts of delivery (such
as UPS or Federal Express), or through the facilities of the United States Post
Office, postage prepaid, certified or registered mail, return receipt requested.
Any such notice shall be effective upon delivery, if delivered by personal
delivery or overnight courier, and seventy-two (72) hours after dispatch, if
mailed in accordance with the above. Notices to the respective parties shall be
sent to the following addresses unless written notice of a change of address has
been previously given pursuant hereto:

 

To Owner:   

Nevada Radiation Enterprises, LLC

  

2234 Colonial Boulevard

  

Fort Myers, FL 33907

  

Attention: Daniel E. Dosoretz, M.D.

To Devoto:   

Devoto Construction of Southwest Florida, Inc.

  

2234 Colonial Boulevard

  

Fort Myers, FL 33907

  

Attn: David M. Koeninger

  

Phone: (239) 931-7282

  

Fax: (239) 931-7380

2.5 Consents. Whenever in this Agreement a party is, or may be, called upon to
give its consent or approval to any action, except as otherwise specifically
provided herein, the consent or approval shall not be unreasonably withheld or
delayed.

2.6 Exhibits Incorporated. Each exhibit and schedule attached hereto and
referred to in this Agreement is hereby incorporated by reference as though set
forth in full where referred to (by letter or description) herein.

2.7 Entire Agreement; Modification. This Agreement (including the Recitals set
forth at the beginning of this Agreement, all of which are incorporated herein
by this reference) embodies and constitutes the entire understanding between the
parties with respect to the transaction contemplated herein. All prior or
contemporaneous agreements, understandings, representations and statements, oral
or written, are merged into this Agreement. Neither this Agreement nor any
provision hereof may be waived, modified, discharged, or terminated except by an
instrument in writing signed by the party against which the enforcement of such
waiver, modification, amendment, discharge or termination is sought, and then
only to the extent set forth in such instrument.

2.8 Applicable Law. This Agreement shall be governed by, and construed in
accordance with, the laws of Florida.

 

3



--------------------------------------------------------------------------------

2.9 Headings. Descriptive headings are for convenience only and shall not
control or affect the meaning or construction of any provision of this
Agreement.

2.10 Interpretation. Whenever the context hereof shall so require, the singular
shall include the plural, the male gender shall include the female gender and
the neuter, and vice versa, and the use of the terms “include,” “includes” and
“including” shall be without limitation to the items which follow.

2.11 Severability. In case any one or more of the provisions hereof shall for
any reason be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
hereof, and this Agreement shall be construed as if such invalid, illegal or
unenforceable provision had never been contained herein.

2.12 Joint Drafting. The parties acknowledge that each has played an equal part
in the negotiation and drafting of this Agreement, and in the event any
ambiguities should be realized in the construction or interpretation of this
Agreement, such ambiguities shall not be construed against either party solely
on account of authorship.

2.13 Time is of the Essence. The parties acknowledge that time is of the essence
for each time and date specifically set forth in this Agreement.

[signature pages follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first written above.

 

“Owner” Nevada Radiation Enterprises, LLC By:  

/s/ Daniel E. Dosoretz

Name:   Daniel E. Dosoretz Title:   Manager “Devoto”

DEVOTO CONSTRUCTION OF SOUTHWEST

FLORIDA, INC.

By:  

/s/ David M. Koeninger

Name:   David M. Koeninger Title:   CFO

 

5